Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on March 16, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 11-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Pub. No.: CN 103737195 (A) – English Machine Translation).
Regarding Claim 1, Huang et al. discloses a method of soldering a conductor to an aluminum metallization, the method comprising:	applying a flux material to an aluminum oxide layer on the aluminum metallization (abstract, Par. 0073; Figs, 1-2);									disposing a solder material over the aluminum metallization, wherein the solder material has a chemical composition in percent by weight of x%wt ≤ Zn ≤100% wt, with x = 10, 30, 50, 70, 90, 95, or 100 (abstract, Par. 0073; Figs, 1-2 – 11-35% of Zn); and					soldering the conductor to the aluminum metallization (abstract, Par. 0073; Figs, 1-2).
Regarding Claim 2, Huang et al., as applied to claim 1, discloses                                the method, wherein x < 100 and the rest of the chemical composition of the solder material contains one or more of Al, Cu, Ni, and Ti (abstract, Par. 0073; Table 1 – Al and/or Ni).
Regarding Claim 9, Huang et al., as applied to claim 1, discloses                               the method, wherein the aluminum metallization consists of bare aluminum (Par. 0012).
Regarding Claim 11, Huang et al., as applied to claim 1, discloses                              the method, wherein the conductor comprises Cu, Ni, Cu/Ni, NiP, or Ni/NiP (abstract, Par. 0012).
Regarding Claim 12, Huang et al.  discloses a method of soldering a conductor to an aluminum metallization, the method comprising:	applying a flux material to an aluminum oxide layer on the aluminum metallization 
Regarding Claim 13, Huang et al., as applied to claim 12, discloses                           the method, wherein Zn < 100%wt and the rest of the chemical composition of the solder material contains one or more of Al, Cu, Ni, and Ti (abstract, Par. 0073; Table 1 – Al and/or Ni).
Regarding Claim 17, Huang et al. discloses a method of soldering a conductor to an aluminum metallization, the method comprising:	applying a flux material to an aluminum oxide layer on the aluminum metallization (abstract, Par. 0073; Figs, 1-2);								disposing a solder material over the aluminum metallization, wherein the solder material comprises Zn and Al (abstract, Par. 0073, Table 1; Figs, 1-2 – 11-35% of Zn; 0.01-2% of Al); and												soldering the conductor to the aluminum metallization (abstract, Par. 0073; Figs, 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 3, 14 & 18 are rejected under 35 U.S.C. 103 as obvious over Huang et al. (Pub. No.: CN 103737195 (A) – English Machine Translation), as applied to claim 1, claim 12 & claim 17, further in view of Volmer (Pub. No.: WO 2017/021434 A1).

Regarding Claim 3, Huang et al., as applied to claim 1, does not explicitly disclose                         the method, wherein the flux material is a mixture of at least flux and silicate, the flux material having a chemical composition in percent by weight of x%wt ≤ silicate ≤ 10%wt, with x = 0.01, 0.1, 0.5, 1.0, 2.0, 4.0, 6.0, or 8.0.									However, Volmer implicitly discloses                         				        the method, wherein the flux material is a mixture of at least flux and silicate (Page 2 – this prior art teaches that the flux might comprise at least one of potassium fluoroaluminate, cesium fluoroaluminate, alkali fluorozincate, preferably potassium fluorozincate, and alkali fluorosilicate, preferably K2SiF6).								Huang et al. talks about using commercially available flux. However, it falls short of giving more specific information about the flux used. Volmer, on the other hand, teaches that the flux material might comprise of a silicate, such as K2SiF6. It is understood that substituting the flux of Huang et al. with the flux of Volmer would still bring the desired result of removing the aluminum oxide from the aluminum metallization and help achieve effective soldering.  			Huang et al., modified by Volmer, discloses the claimed invention except for the method, wherein the flux material is a mixture of at least flux and silicate. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein the flux material is a mixture of at least flux and silicate, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.											Volmer, however, is silent regarding the flux material having a chemical composition in percent by weight of x%wt ≤ silicate ≤ 10%wt, with x = 0.01, 0.1, 0.5, 1.0, 2.0, 4.0, 6.0, or 8.0. However, it teaches that the flux composition comprises at least one binder, at least one dispersion agent and at least one flux. A person of ordinary skill, through routine experimentation, could find out the proper ratio of each of the component that would make it an effective flux. An effective flux easily spreads on the concerned surface, cleans the surface effectively and also helps spread the solder.									Huang et al., modified by Volmer discloses the claimed invention except for the method, wherein the flux material is a mixture of at least flux and silicate, the flux material having a chemical composition in percent by weight of x%wt ≤ silicate ≤ 10%wt, with x = 0.01, 0.1, 0.5, 1.0, 2.0, 4.0, 6.0, or 8.0. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein the flux material is a mixture of at In re Aller, 105 USPQ 233 (CCPA 1955).  

Regarding Claim 14, Huang et al., as applied to claim 12, does not explicitly disclose                         the method, wherein the flux material is a mixture of at least flux and silicate, the flux material having a chemical composition in percent by weight of 0.01%wt ≤ silicate ≤ 10%wt.	However, Volmer implicitly discloses                         				        the method, wherein the flux material is a mixture of at least flux and silicate (Page 2 – this prior art teaches that the flux might comprise at least one of potassium fluoroaluminate, cesium fluoroaluminate, alkali fluorozincate, preferably potassium fluorozincate, and alkali fluorosilicate, preferably K2SiF6).									Huang et al. talks about using commercially available flux. However, it falls short of giving more specific information about the flux used. Volmer, on the other hand, teaches that the flux material might comprise of a silicate, such as K2SiF6. It is understood that substituting the flux of Huang et al. with the flux of Volmer would still bring the desired result of removing the aluminum oxide from the aluminum metallization and help achieve effective soldering.  			Huang et al., modified by Volmer, discloses the claimed invention except for the method, wherein the flux material is a mixture of at least flux and silicate. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein the flux material is a mixture of at least flux and silicate, since it has been held Volmer, however, is silent regarding the flux material having a chemical composition in percent by weight of 0.01%wt ≤ silicate ≤ 10%wt.						However, it teaches that the flux composition comprises at least one binder, at least one dispersion agent and at least one flux. A person of ordinary skill, through routine experimentation, could find out the proper ratio of each of the component that would make it an effective flux. An effective flux easily spreads on the concerned surface, cleans the surface effectively and also helps spread the solder.									Huang et al., modified by Volmer discloses the claimed invention except for the method, wherein the flux material is a mixture of at least flux and silicate, the flux material having a chemical composition in percent by weight of 0.01%wt ≤ silicate ≤ 10%wt. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein the flux material is a mixture of at least flux and silicate, the flux material having a chemical composition in percent by weight of 0.01%wt ≤ silicate ≤ 10%wt, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  

Regarding Claim 18, Huang et al., as applied to claim 17, does not explicitly disclose                         the method, wherein the flux material is a mixture of at least flux and silicate, the flux material having a chemical composition in percent by weight of 0.01%wt ≤ silicate ≤ 10%wt.	However, Volmer implicitly discloses                         				        alkali fluorosilicate, preferably K2SiF6).									Huang et al. talks about using commercially available flux. However, it falls short of giving more specific information about the flux used. Volmer, on the other hand, teaches that the flux material might comprise of a silicate, such as K2SiF6. It is understood that substituting the flux of Huang et al. with the flux of Volmer would still bring the desired result of removing the aluminum oxide from the aluminum metallization and help achieve effective soldering.  			Huang et al., modified by Volmer, discloses the claimed invention except for the method, wherein the flux material is a mixture of at least flux and silicate. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein the flux material is a mixture of at least flux and silicate, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.											Volmer, however, is silent regarding the flux material having a chemical composition in percent by weight of 0.01%wt ≤ silicate ≤ 10%wt.						However, it teaches that the flux composition comprises at least one binder, at least one dispersion agent and at least one flux. A person of ordinary skill, through routine experimentation, could find out the proper ratio of each of the component that would make it an effective flux. An effective flux easily spreads on the concerned surface, cleans the surface effectively and also helps spread the solder.									Huang et al., modified by Volmer discloses the claimed invention except for the method, In re Aller, 105 USPQ 233 (CCPA 1955).  



Claim 8 is rejected under 35 U.S.C. 103 as obvious over Huang et al. (Pub. No.: CN 103737195 (A) – English Machine Translation), as applied to claim 1, further in view of Tadauchi et al. (Pub. No.: US 2001/0029095 A1).	 
Regarding Claim 8, Huang et al., as applied to claim 1, does not explicitly disclose                         the method, wherein the flux material and the solder material are mixed together to form a solder paste.												However, Tadauchi et al. teaches                         				        		        the method, wherein the flux material and the solder material are mixed together to form a solder paste (Par. 0043, 0046 & 0055 – this prior art teaches that the prepared solder may either be converted to a wire solder or to a powdered solder; the powdered solder may then be mixed with an appropriate flux to prepare a solder paste; the soldering with the solder paste is conducted by a known technique, involving screen printing, and then reflowing the paste for soldering).			It would have been obvious to one having ordinary skill in the art at the time the Tadauchi et al. to adapt the method, wherein the flux material and the solder material of Huang et al. are mixed together to form a solder paste in order to be then able to use it to perform the soldering in a desired manner. 				

4.	Claim 10 is rejected under 35 U.S.C. 103 as obvious over Huang et al. (Pub. No.: CN 103737195 (A) – English Machine Translation), as applied to claim 1.	
	
	Regarding Claim 10, Huang et al., as applied to claim 1, does not explicitly disclose               the method, wherein the aluminum metallization comprises 98.5 Al- 0.5Cu-1Si or 99Al-1Si.		However, Huang et al. teaches                         				        		        the method, wherein the aluminum metallization comprises bare aluminum (Par. 0012 – this prior art teaches a technique of soldering of aluminum and copper; it teaches use of commercially available flux (Par. 0073) and a Sn-Zn solder to achieve the desired joint between two dissimilar metals; it is clear, however, that the same flux and the solder alloy could be used to do soldering between copper and aluminum metallization wherein the aluminum metallization comprises 98.5 Al- 0.5Cu-1Si or 99Al-1Si; the flux should still be able to remove whatever oxide is on the surface and help attain a strong joint using Sn-Zn solder alloy.  			
Huang et al.  discloses the claimed invention except for the method, wherein the aluminum metallization comprises 98.5 Al- 0.5Cu-1Si or 99Al-1Si. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein the aluminum metallization comprises 98.5 Al-0.5Cu-1Si or 99Al-1Si, since it has been 


Claim 20 is rejected under 35 U.S.C. 103 as obvious over Huang et al. (Pub. No.: CN 103737195 (A) – English Machine Translation), as applied to claim 17, further in view of Tadauchi et al. (Pub. No.: US 2001/0029095 A1).	 
Regarding Claim 20, Huang et al., as applied to claim 17, discloses                              the method, wherein the conductor comprises Cu, Ni, Cu/Ni, NiP, or Ni/NiP (abstract, Par. 0012 - Cu).													Huang et al. does not explicitly disclose                         				        the method, wherein the flux material and the solder material are mixed together to form a solder paste, and 											wherein the aluminum metallization comprises 98.5 Al- 0.5Cu-1Si or 99Al-1Si.			However, Tadauchi et al. teaches                         				        		        the method, wherein the flux material and the solder material are mixed together to form a solder paste (Par. 0043, 0046 & 0055 – this prior art teaches that the prepared solder may either be converted to a wire solder or to a powdered solder; the powdered solder may then be mixed with an appropriate flux to prepare a solder paste; the soldering with the solder paste is conducted by a known technique, involving screen printing, and then reflowing the paste for soldering).			It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Tadauchi et al. to adapt the method, wherein the flux material and the solder material of Huang et al. are mixed together to form a solder paste in And, Huang et al. teaches                         				        		        the method, wherein the aluminum metallization comprises bare aluminum (Par. 0012 – this prior art teaches a technique of soldering of aluminum and copper; it teaches use of commercially available flux (Par. 0073) and a Sn-Zn solder to achieve the desired joint between two dissimilar metals; it is clear, however, that the same flux and the solder alloy could be used to do soldering between copper and aluminum metallization wherein the aluminum metallization comprises 98.5 Al- 0.5Cu-1Si or 99Al-1Si; the flux should still be able to remove whatever oxide is on the surface and help attain a strong joint using Sn-Zn solder alloy.  			
Huang et al.  discloses the claimed invention except for the method, wherein the aluminum metallization comprises 98.5 Al- 0.5Cu-1Si or 99Al-1Si. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein the aluminum metallization comprises 98.5 Al-0.5Cu-1Si or 99Al-1Si, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 		

Allowable Subject Matter
Claims 4-7, 15-16 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/21/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812